DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2, 3, 18-22, 25-27, 31, 33, 53, and 59 have been cancelled.  Claims 4, 5, 7, 8, 11-16, 28-30, 32, 34-39, 41-52, 58, and 60-64 have been withdrawn.  Claim 1 has been amended.
Claims 1, 6, 9, 10, 17, 23, 24, 40, and 54-57 are under examination.

All rejections pertaining to claims 2 and 3 are moot because the claims were cancelled with the reply filed on 11/28/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 6, 9, 10, 24, 40, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. (Adv. Mater., 2009, 21: 4947-4951), in view of each Chen et al. (PGPUB 2010/0204297), Anderson et al. (Mol. Ther., 2005, 11: 426-434), Yin et al. (J. Control. Rel., online 1/16/2011, 151: 35-44), and Kim et al. (Macromol. Biosci., 2010, 10: 898-905). 
	Sunshine et al. teach C32, a poly(β-amino ester) (PBAE) obtained by copolymerizing the acrylate monomer C with the amine monomer 32, wherein C32 is further end-capped with a library of amine-capping molecules 103-259.  Sunshine et al. identify a few amine-capped C32 as exhibiting higher transfection efficiency and no cytotoxicity, among which is C32-227 obtained by co-polymerizing 1,4-butanediol diacrylate (C) with amine 32 (i.e., the claimed S5), followed by end-capping with amine 227 (i.e., the claimed E7) (CS5E7) (claims 1, 6, and 9).  Sunshine et al. teach forming nanoparticles by complexing with plasmid DNA and using the nanoparticles to deliver the plasmid DNA to cells in vitro (i.e., also a pharmaceutical composition; claim 24); the nanoparticles have a diameter between 170 and 290 nm (claim 54) (see p. 4947, column 1; paragraph bridging p. 4947 and 4948; p. 4948, Fig. 1; p. 4949, column 2, first full paragraph; p. 4950, column 1, second full paragraph and column 2, second paragraph).
Sunshine et al. teach DNA and not siRNA (claim 1).  Chen et al. teach that C32 is suitable for siRNA delivery (see [0058]; [0415]; Fig. 22E).  Modifying Sunshine et al. by using CS5E7 to deliver an siRNA would have been obvious to one of skill in the art to achieve the predictable result of obtaining nanoparticles suitable for intracellular siRNA delivery, when intracellular siRNA delivery was needed.  
Sunshine et al. and Chen et al. teach nanoparticles comprising CS5E7 obtained by using the amino monomer S5, not S4 (claims 1 and 10).  Anderson et al. teach that, similar to S5, the amine monomer 28 (or S4) could be co-polymerized with the monomer C to obtain an efficient transfection PBAE (see p. 427, Fig. 1; p. 429; paragraph bridging p. 431 and 432; paragraph bridging p. 432 and 433).   One of skill in the art would have found obvious to modify Sunshine et al. and Chen et al. by replacing S5 with S4 to obtain nanoparticles comprising CS4E7 with the reasonable expectation that doing so would result in a composition exhibiting enhanced transfection activity.
Sunshine et al., Chen, and Anderson et al. do not teach an acrylate monomer C containing a disulfide bond (claims 1, 9, and 10).  Yin et al. teach that PBAEs are not as efficient siRNA delivery agents because their degradation is not rapid enough to timely release the siRNA into the cytoplasm; however, introducing disulfide bonds by using the disulfide-based diacrylate enhances their siRNA transfection efficiency and significantly reduces cytotoxicity; the disulfide-based diacrylate is DSA (i.e., a C monomer comprising a disulfide bond) (see Abstract; p. 35-37; p. 41, paragraph bridging columns 1 and 2).  Kim et al. teach that introducing disulfide bonds into cationic polymers enhances siRNA efficiency and reduces cytotoxicity.  Kim et al. teach that bioreducible cationic polymers mediate efficient siRNA cytoplasmic release due to their degradation into the cytoplasm (see Abstract; paragraph bridging p. 898 and 899; p. 901; p. 904).  One of skill in the art would have found obvious to modify compound CS4E7 of Sunshine et al., Chen, and Anderson et al. by replacing their C monomer with the DSA of Yin et al. to achieve the predictable result of obtaining non-cytotoxic, bioreducible PBAE suitable for siRNA delivery.  By doing so, one of skill in the art would have obtained a compound set forth by Formula I recited in claims 1, 9, and 10. 
With respect to the limitation of a kit (claim 40), kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time it was made. 

5.	Claims 1, 6, 9, 10, 17, 24, 40, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. taken with each Chen et al., Anderson et al., Yin et al., and Kim et al., in further view of Bhise et al. (Biomaterials, 2010, 31: 8088-8096).  
	 The teachings of Sunshine et al., Chen et al., Anderson et al., Yin et al., and Kim et al., are applied as above for claims 1, 6, 9, 10, 24, 40, and 54.  Sunshine et al., Chen et al., Anderson et al., Yin et al., and Kim et al. do not specifically teach an “n” value (claim 17), nor do they specifically teach a size of 100 nm (claim 55).  Bhise et al. teach that PBAEs can be synthesized over a wide range of molecular weights, which can be used to form nanoparticles having a size of 100 nm, wherein the molecular weight is a result-effective variable with respect to transfection efficiency and wherein a size of 100 nm is suitable for uptake via clathrin-mediated endocytosis (see paragraph bridging p. 8091 and 8092; p. 8093).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and vary the molecular weight of the bioreducible PBAE and the size of the nanoparticles taught by Sunshine et al., Chen et al., Anderson et al., Kim et al., and Yin et al. to achieve the predictable result of optimizing the composition for intracellular delivery.
Thus, the claimed invention was prima facie obvious at the time it was made. 

6.	Claims 1, 6, 9, 10, 23, 24, 40, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. taken with each Chen et al., Anderson et al., and Yin et al., and Kim et al., in further view of Miyata et al. (JACS, 2004, 126: 2355-2361).  
 The teachings of Sunshine et al., Chen et al., Anderson et al., Yin et al., and Kim et al. are applied as above for claims 1, 6, 9, 10, 24, 40, and 54.  Sunshine et al., Chen et al., Anderson et al., Yin et al., and Kim et al. do not teach crosslinking (claim 23).  Miyata et al. teach that introducing disulfide cross-links results in nanoparticles which are stable in the extracellular environment but capable of efficient release of nucleic acids into the cytoplasm (see Abstract; p. 2355-2356; p. 2360).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the nanoparticles of Sunshine et al., Chen et al., Anderson et al., Yin et al, and Kim et al. by introducing disulfide cross-linking to achieve the predictable result of obtaining a composition suitable for efficient intracellular siRNA delivery.
Thus, the claimed invention was prima facie obvious at the time it was made. 

7.	Claims 1, 6, 9, 10, 24, 40, 54, 56, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. taken with each Anderson et al., Chen et al., Yin et al., and Kim et al., in further view of Pfeifer et al. (Int. J. Pharm., 2005, 304: 210-219).  
 	The teachings of Sunshine et al., Anderson et al., Chen et al., Yin et al., and Kim et al., are applied as above for claims 1, 6, 9, 10, 24, 40, and 54.  Sunshine et al., Chen et al., Anderson et al., Yin et al., and Kim et al. do not teach lyophilization (claims 56 and 57).  Pfeifer et al. teach lyophilizing in the presence of trehalose for storage (paragraph bridging p. 213 and 214; p. 215, paragraph bridging columns 1 and 2).  One of skill would have found obvious to lyophilize the nanoparticles of Sunshine et al., Chen et al., Anderson et al., Yin et al., and Kim et al. to achieve the predictable result of improving their shelf life.
Thus, the claimed invention was prima facie obvious at the time it was made. 

Response to Arguments
8.	The applicant argues that none of the cited prior art teaches or suggests combining hydrophobicity and a disulfide bond within the same monomer to harness the useful properties of both hydrophobicity and bioreducible bonds. 
This argument is not found persuasive.  The instant polymers are obtained by using the bioreducible monomer BR6 (comprising two -CO-O hydrophobic groups and a disulfide bond) (see Fig. 2).  BR6 is already taught by Yin.

The applicant argues that the specification teaches that polymer 647 (i.e., B6S4E7) is effective for siRNA delivery, but is so toxic that it does not have an effective therapeutic window.
This argument is not new and was previously addressed (see the final Office action of 1/17/2020).  Again, 647 is not Sunshine’s polymer.  Sunshine’s polymer is B4S5E7 (457), which promotes high viability and transfection activity. 

The argument that introducing disulfide bonds was not contemplated by Sunshine is not found persuasive because Sunshine does not have to teach every claim limitation.

The applicant refers to the Sunshine Declaration and the Green Declaration “submitted herewith”.  It Is noted, however, that no Declaration was submitted with this reply.  If the applicant refers to the Sunshine Declaration filed on 11/12/2019, this Declaration was considered but not found persuasive for the reasons set forth in the final Office action of 1/17/2020.  The cited prior art teaches necessity of introducing disulfide bonds in order to render PBAEs efficient siRNA delivery agents.  The cited prior art provides the motivation and the reasonable expectation of success in arriving at the claimed invention.
There are two Green Declarations of record (one filed on 11/13/2019, the other on 12/7/2021); it is not clear which one the applicant refers to.  However, both were considered and not found persuasive (see the final Office action of 1/17/2020 and the non-final Office action of 5/26/2022).
The argument of improved unexpected properties is not new and was already addressed in the final and non-final Office actions of 1/17/2020 and 5/26/2022, respectively.  The data in the specification does not demonstrate that introducing disulfide bonds results in more than was expected from the teachings in the prior art.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633